Title: To Benjamin Franklin from Jean-Paul Marat, 18 November 1780
From: Marat, Jean-Paul
To: Franklin, Benjamin


Monsieur,
Paris ce 18 Novemb. 1780.
Je connois vôtre gout pour les Sciences et vôtre amour pour le vrai. D’après la haute opinion que j’ai de vôtre Sagacité et de vôtre impartialité, je ne crains pas de Soumettre à vôtre jugement des experiences nouvelles diametralement opposèes aux idées reçues. Dans le nombre, il en est qui démontrent que le fluide èlectrique n’est pas douè d’une force rèpulsive essentielle à ses globules. Il en est aussi qui prouvent que tous les corps conduisent le fluide electrique. Enfin il en est qui établissent la méthode de charger la bouteille de Leyde, quoique isolèe.
Parmi les instrumens que j’ai inventé on voit un nouvel electrometre qui forme une vraie rèpetition electrique; un dechargeur approprié aux liquides; une bouteille de Leyde qui se charge, quoique isolèe; &c &c.
Si ces nouveautès peuvent piquer vôtre curiositè, je vous prie Monsieur de choisir un jour (depuis le 21 jusqu’au 30 de ce mois) qui vous soit comode, et de prendre la peine de vous transporter dans mon cabinet Rue de Bourgogne où je me ferai un plaisir de mettre ces differens objets sous vos yeux. Je me flatte, Monsieur, que vous voudrès bien regarder la dèmarche que je fais aujourd’hui à votre egard, come le temoignage le plus flatteur que je puisse vous donner de tout le cas que je fais de vos lumières et de vôtre candeur. Si vous desirès, Monsieur, m’amener quelques amateurs èclairès; ils seront bien reçus; vous trouverés chès moi quelques unes de vos conoissances, et plusieurs de vos admirateurs.
Jai l’honneur dêtre avec les Sentimens de l’estime la plus distinguee, Monsieur Vôtre très humble et très obèissant Serviteur
Marat

P.S. Vous voudres bien, Monsieur, me marquer le jour dont vous aurès fait choix.

 
Notation: Marat. Nov. 18. 1780
